                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MANDY RICE,                                    )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )       Case No. 4:19-cv-03166-SEP
                                               )
ST. LOUIS UNIVERSITY, et al.                   )
                                               )
               Defendants.                     )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on Plaintiff’s motion for an extension of time

to complete discovery (ECF #22), which is in response to Defendants’ pending motion

for summary judgment (ECF #17). Plaintiff’s motion is DENIED without prejudice for

failure to comply with Federal Rule of Civil Procedure 56(d).

       Rule 56(d) requires a litigant seeking time to conduct additional discovery before

filing a response to a motion for summary judgment to “show[] by affidavit or declaration

that, for specified reasons, [she] cannot present facts essential to justify [her] opposition

[to summary judgment].” FED. R. CIV. P. 56(d). In her motion seeking “the opportunity to

obtain discovery from Defendants before responding to Defendants’ Motion for

Summary Judgment,” Plaintiff fails to offer an affidavit or declaration explaining with

specified reasons why she cannot adequately respond to Defendants’ summary judgment

motion. Instead, Plaintiff recounts various discovery-related rulings in a previous state

court action, arguing that she was “largely denied the ability to conduct thorough

discovery in the [state] court matter.” Generalized complaints about discovery do not

                                              1
satisfy Rule 56(d)’s requirements. See Anzaldua v. Northeast Ambulance and Fire

Protection Dist., 793 F.3d 822, 837 (8th Cir. 2015) (a motion seeking to defer summary

judgment is appropriately denied where it does not “state with specificity what evidence

further discovery would uncover” or how that evidence, even if uncovered, is “essential”

to the non-movant’s defense).

       This Court has broad discretion to award additional time for discovery before

summary judgment in response to an adequately-supported Rule 56(d) motion. FED. R.

CIV. P. 56(d)(2); see also GEICO Casualty Co. v. Isaacson, 932 F.3d 721, 726 (8th Cir.

2019) (the district court has “wide discretion” when considering a Rule 56(d) motion).

Plaintiff has until January 2, 2020, to file such a motion or respond to Defendants’

motion for summary judgment.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Mandy Rice’s motion for an extension

of time to complete discovery (ECF #22) is DENIED without prejudice.

       So ordered this 27th day of December 2019.



                                                      /s/ Sarah E. Pitlyk
                                                 SARAH E. PITLYK
                                                 UNITED STATES DISTRICT JUDGE




                                             2
